Citation Nr: 1735668	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include iliotibial band syndrome.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to February 1978.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2013, the Veteran presented sworn testimony during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board is aware that the RO classified the Veteran's knee disability as minimal varus angulation, right knee (also claimed as iliotibial band friction.)  However, in the Veteran's October 2010 claim, he states "[t]he curvature of the tibia [varus] increases the tensile stress on the lateral aspect of the knee joint and causes iliotibial band syndrome."  (Emphasis added).  The Board interprets this statement to mean that the Veteran is claiming that his iliotibial band syndrome is secondary to his knee disability.  Thus, the Board has reclassified the issue above and identified it as including entitlement to service connection for iliotibial band friction syndrome.

This claim was previously before the Board in March 2014, at which time it was remanded for additional development. 






FINDINGS OF FACT

1.  The Veteran's right knee disability, to include iliotibial band syndrome, clearly and unmistakably pre-existed his active service.

2.  The Veteran's right ankle disability clearly and unmistakably pre-existed his active service.

3.  The evidence clearly and unmistakably shows that the Veteran's pre-existing right knee disability, to include iliotibial band syndrome, was not aggravated by in-service injury or as a result of any incident in service.

4.  The evidence clearly and unmistakably shows that the Veteran's pre-existing right ankle disability was not aggravated by in-service injury or as a result of any incident in service.

5.  The Veteran is service connected for bilateral pes planus, evaluated at 10 percent from January 18, 2008, and 50 percent from December 5, 2016.

6.  The more probative and competent evidence of record preponderates against a finding that the Veteran's service-connected pes planus is of such a nature and severity as to prevent him from securing or following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

3.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2010 and June 2011. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the May 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Right Knee, to include Iliotibial Band Syndrome, and Right Ankle Disabilities

According to the Veteran's service treatment records (STRs), an April 1977 pre-induction examination reflects that the Veteran had an abnormality of the right knee consisting of some form of scar prior to entry to service, but was found qualified for enlistment.  As this was a pre-enlistment examination and the actual condition was never diagnosed at entry, the Board finds that the specific diagnosis was not noted at entry and that therefore, in order to rebut the presumption of soundness, there would have to be clear and unmistakable evidence that the condition preexisted service and was not aggravated during service pursuant to Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In October 1977, the Veteran complained of right leg pain radiating from his right knee to his foot, but there was no trauma in service; rather, the examiner noted that the Veteran dropped a transmission on his right leg that summer prior to service.  The examiner found full range of motion in his right knee and ankle, non-specific tenderness and obvious tibial varus.  The examiner also found that the Veteran had difficulty doing toe raises two degrees due to pain in his ankle.  

The Veteran received a videoconference in February 2013 and indicated that he believed running and exercising while in service led to his current right knee and right ankle conditions.  Although he was not sure if there was a fall or another incident that occurred while he was exercising, the Veteran indicated that he must have stumbled in a small hole.  As a result, the Veteran went to sick call and received shoe inserts.  

At a January 2016 consultation for right knee pain, the Veteran indicated that his right knee started hurting approximately four to five months prior with no known mechanism of injury.  He complained of popping in the knee, and indicated that it felt as if his right knee would give out.  The Veteran also complained of unsteady gait due to pain and instability with the right knee.  As a result, the examiner found a peripheral tear of the medial meniscus in the right knee and right knee osteoarthritis.  

The Veteran received a knee and lower leg VA examination in April 2017, and the examiner noted that the Veteran was diagnosed with a right knee meniscal tear in 2016 and right knee joint osteoarthritis in 2016.  The examiner indicated that the Veteran complained of right knee and ankle pain during boot camp, and that he dropped a transmission on his right leg several months prior to enlistment.  He did not, however, seek medical care at the time.  A provider in service observed tibial varum bilateral, and a tight heel cord.  The Veteran was diagnosed with a sprain due to alignment/body mechanics, and was issued heel wedges for alignment.  Finally, the examiner noted that the Veteran had a right medial meniscectomy in January 2016.  

The Veteran also received an ankle VA examination in April 2017, and the examiner noted that the Veteran was diagnosed with right ankle lateral collateral ligament sprain in 2017.  The onset was noted as the same as his right knee disabilities.  The Veteran reported weakness in the joint, and a sensation of "sliding to the right side."  The examiner further noted that the right ankle disability was aggravated by prolonged walking, and the aggravation would last for a day or a day and a half.  

After reviewing the Veteran's history and examination results, the April 2017 examiner opined that the Veteran's right knee disabilities and right ankle disability clearly and unmistakably existed prior to service.  The Veteran was noted to have a scar on the right knee on his enlistment examination, and he complained of right knee pain several weeks after enlistment.  The examiner in service noted congenital varum misalignment of the legs, and the Veteran separated several months later.  There was no further documentation of a right ankle disability until the 2011 VA examination and no further documentation of a right knee disability until provider notes from 2015 and 2016.  At that time, the Veteran was found to have tricompartmental degenerative joint disease and a meniscal tear.  The examiner found no evidence of worsening or aggravation beyond natural progression, and concluded that the Veteran's current conditions were most likely due to his congenital varum and decades of manual labor at his factory job after separation.  

The Board finds that the medical evidence clearly and unmistakably reflects that the Veteran's right knee disability, to include iliotibial band syndrome, and right ankle disability pre-existed service, and there is clearly and unmistakably no aggravation of the underlying pathology by in-service injury or as a result of any incident in service.  The April 2017 VA examinations are highly probative evidence against the Veteran's claim.  The examiner is found to be credible and competent, as she provided thorough rationales with regards to the Veteran's right knee and right ankle disabilities and their lack of aggravation due to service.  

The Board has considered the Veteran's statements regarding aggravation of his right knee and right ankle disabilities in service, and his reports of continued leg pain. Certainly, as a layperson, he is competent to attest to physical symptoms that he experiences such as persistent knee and ankle pain.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, neither the medical evidence nor the lay evidence of record suggests that the underlying pathology of the Veteran's pre-existing right knee and right ankle disabilities were aggravated in service.  An April 1977 pre-induction examination reflects that the Veteran had an abnormality of the right knee consisting of some form of scar.  In-service treatment notes also reflect the Veteran complained of right leg pain radiating from his right knee to his foot, but there was no trauma reported.  

The burden of clear and unmistakable evidence that the Veteran's disease or injury pre-existed service, is met.  Clear and unmistakable evidence further establishes that the underlying pathology of the pre-existing disability was not aggravated by service.  Consequently, the presumption of soundness is rebutted, and entitlement to service connection for a right knee and right ankle disability is not warranted. 

TDIU

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the record reflects that the Veteran is service connected for bilateral pes planus, rated at 10 percent from January 18, 2008 and 50 percent from December 5, 2016.  As the Veteran's rating is not 60 percent or more, he does not meet the criteria for consideration of entitlement to TDIU on a schedular basis prior to this date.  38 C.F.R. § 4.16(a).

Following careful review of the record, the Board does not find that the Veteran is entitled to a schedular TDIU for the appeal period, or that referral for extraschedular consideration is warranted.  The evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  The Veteran was provided with VA examinations in September 2009 and June 2011.  Here, the Board will not consider the etiological nexus opinions arising out of these VA examinations as they were determined inadequate by the Board in a prior remand due to the examiners basing their negative opinions solely or in part on a lack of evidence or diagnosis of an in-service injury.  However, the June 2011 examiner recorded the Veteran's post-service work history, and the Veteran indicated that he worked as a box packer and packed tile.  He retired in 2007 due to his hypertension, and was unemployed at the time of the examination.  The Board concludes that these examinations are probative of the Veteran's employment capabilities.  Furthermore, the Veteran testified at his February 2013 videoconference that he was unemployed due to a heart attack, not due to any foot, ankle, or knee condition.  Finally, the Veteran received a VA examination for his foot in January 2017, and the examiner concluded that the bilateral pes planus did not impact the Veteran's ability to perform any type of occupational task.  

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's service-connected disability, the evidence of record simply does not support his claim that the service-connected disability is sufficient to produce unemployability.  Although his bilateral pes planus exhibits a degree of impairment, the evidence does not reflect that gainful employment is precluded solely due to that service-connected disability.  To the extent the Veteran is limited by his service-connected disability, any such limitation is found to be contemplated in, and is being adequately compensated by, the current disability rating assigned for his service-connected disability.  Accordingly, for the reasons set forth above, entitlement to a TDIU has not been established on either a scheduler or extraschedular basis, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 4.16.  


ORDER

Service connection for a right knee disability, to include iliotibial band syndrome, is denied.

Service connection for a right ankle disability is denied.

Entitlement to TDIU is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


